DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/19/2020, 08/20/2020, 06/25/2020, and 05/29/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "optical characteristic" in claim 3 and 8 is a relative term which renders the claim indefinite.  The term "optical characteristic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015198866A1-Toshihiro et al. (all citations are made to the machine English translation) and further in view of US 5366893-Stevens et al. 

Claim 1: “A culturing device comprising: a microplate including a plurality of vessels”:  Toshihiro et al. discloses the invention relates to a culture container (pg. 1, para. 1, line 1).  Further, Toshihiro et al. discloses the cell culture container 1 includes a container body 3 and has a plurality of wells 7 (pg. 2, para. 5, lines 2-3, Figs. 1 and 3).
“each of the vessels having a bottom surface having light transmittance and having an opening at an upper portion;”:  Toshihiro et al. discloses cells are often adhered to the bottom of the recesses 7 (pg. 2, para. 7, line 5); further, Fig. 4 illustrates the wells 7 having a bottom surface and Fig. 1 illustrates wells 7 having an opening on the upper portion.  Additionally, Toshihiro et al. discloses the container main body 3 is made of transparent plastic (pg. 2, para. 5, lines 3-4), thus permitting light transmittance.
“and an intermediate plate having light transmittance and being sandwiched between the lid and the microplate, the intermediate plate 

    PNG
    media_image1.png
    356
    718
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    593
    575
    media_image2.png
    Greyscale

“provided with a plurality of through holes corresponding to the plurality of convex portions”:  Toshihiro et al. discloses bubble discharging portions 123b are pin-like through holes (pg. 8, para. 6, lines 9-10, Fig. 22); further, 
“wherein the plurality of convex portions and the plurality of through holes are disposed so that when the intermediate plate and the microplate are overlapped, each of the plurality of convex portions is inserted into each of the plurality of vessels and each of the plurality of through holes coincides with the opening of each of the plurality of vessels”:  Toshihiro et al. discloses the plurality of convex portions (holding members 9, pg. 1, para. 7, line 1, Fig. 1) of the intermediate plate (holding member-attached plate 5) and the plurality of through holes (pin-like holes 123b, pg. 8, para. 6, lines 9-10) are disposed on the intermediate plate (holding member attached-plate 5) that they overlap with the vessels (recesses 7) of microplate (container main body 3); where the plurality of convex portions (holding members 9) are inserted into each of the plurality of vessels (recesses 7) and each of the plurality of through holes (pin-like holes 123 b) coincide with the opening of each of the plurality of vessels (recesses 7), which is illustrated annotated Fig. 1 above.
“wherein the lid comes into contact with the intermediate plate so as to close the plurality of through holes provided in the intermediate plate.”:  Toshihiro et al. discloses a lid 11 is disposed above the intermediate plate (holding-member attached plate 5, pg. 9, para. 10, line 1).  

claim 1, Toshihiro et al. teaches the invention discussed above.  Further, Toshihiro et al. teaches a lid 11 for covering the culture container 1 (pg. 10, para. 4, line 6, Fig. 28).  However, Toshihiro et al. does not explicitly teach the lid 11 has light transmittance.
For claim 1, Stevens et al. teaches an invention relating to an apparatus for procedures in growing cells or tissue culture (Col. 1, lines 1-2); further, Stevens et al. teaches a lid made of an optically clear plastic (Col. 3, lines 2-3), which reads on the instant claim limitation of a lid having light transmittance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Toshihiro et al. to include a lid having optical transmittance as taught by Stevens et al., because Stevens et al. teaches the lid is made of an optically clear plastic to facilitate viewing of the wells and cell culture inserts (Col. 3, lines 2-4).

Claim 2: “wherein each of the plurality of convex portions has a surface 25substantially parallel to the bottom surface of each of the plurality of vessels when the intermediate plate is overlapped with the microplate.”:  Toshihiro et al. discloses each of the plurality of convex portions (holding members 9) has a surface substantially parallel to the bottom surface of each of the plurality of vessels (recesses 7) when the intermediate plate (holding member-attached plate 5) is overlapped with the microplate (container main body 3), which is further illustrated below in annotated Fig. 1.

    PNG
    media_image3.png
    611
    575
    media_image3.png
    Greyscale

Regarding claim 3, Toshihiro et al. teaches the invention discussed above in claim 1.  Further, Toshihiro et al. teaches the intermediate plate (holding member-attached plate 5) is made of transparent plastic (pg. 2, para. 5, lines 7-8) and the container main body 3 is made of transparent plastic (pg. 2, para. 5, lines 3-4), thus permitting light transmittance, and Toshihiro et al. teaches a lid 11 discussed above.  However, Toshihiro et al. does not explicitly teach the lid 11 has the same optical characteristic.
For claim 3, Stevens et al. teaches an invention relating to an apparatus for procedures in growing cells or tissue culture (Col. 1, lines 1-2); further, Stevens et al. teaches a lid made of an optically clear plastic (Col. 3, lines 2-3), which reads on the instant claim limitation of a lid having the same optical characteristic.


Claim 6: “wherein the microplate includes 24 or more vessels.”:  Toshihiro et al. disclose there are 6, 12, 24, 48, 96, and 384 wells as types of container main bodies (microplate 3, pg. 4, para. 6, lines 3-4).
 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015198866A1-Toshihiro et al. (all citations are made to the machine English translation), US 5366893-Stevens et al. as applied to claim 1 above, and in further view of US 5,728,350- Kinoshita et al.
Regarding claim 4, modified Toshihiro et al. teaches the invention discussed above in claim 1.  Modified Toshihiro et al. teaches a plurality of vessels (recesses 7) discussed above.  However, modified Toshihiro et al. does not teach an antibacterial agent in a freeze-dried state is accommodated.
For claim 4, Kinoshita et al. teaches an invention relating to a microplate with a plurality of wells as a reaction vessel or a culture vessel (Col. 1, lines 17-18) and Kinoshita et al. teaches a microplate prepared by pouring given amounts of the antibacterial drug into the wells thereof and drying the plate or freeze-storing thereof 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Toshihiro et al. and further incorporate an antibacterial drug or agent into the wells of the microplate in a freeze-dried state as taught by Kinoshita et al., because Kinoshita et al. teaches the minimum inhibitory concentration (MIC), where a microplate is used, an antibacterial drug of varied concentrations is fed into each well, and the growth of the bacteria in each well is observed to determine the minimum inhibitory concentration (Col. 1, lines 41-43).

Regarding claim 5, modified Toshihiro et al. teaches the invention discussed above in claim 1.  Modified Toshihiro et al. teaches a plurality of vessels (recesses 7) discussed above.  However, modified Toshihiro et al. does not teach an antibacterial agent in a frozen state is accommodated.
For claim 5, Kinoshita et al. teaches an invention relating to a microplate with a plurality of wells as a reaction vessel or a culture vessel (Col. 1, lines 17-18) and Kinoshita et al. teaches a microplate prepared by pouring given amounts of the antibacterial drug into the wells thereof and drying the plate or freeze-storing thereof (Col. 1, lines 44-46), which reads on the instant claim limitation of an antibacterial agent in a frozen state is accommodated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Toshihiro et al. and further incorporate an antibacterial drug or agent into the wells of the microplate in a frozen .


Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,366,893-Stevens et al., and further in view of US 2012/0082600 A1-Esser et al.

Claim 7: “A culturing device comprising: a microplate including a plurality of vessels,”:  Stevens et al. disclose the invention relates to a device for growing cells or tissue culture (Col. 1, lines 42-42).  Further, Stevens et al. disclose the device comprises a body with wells and Fig. 1 illustrates a microplate or culture vessel 15 with a plurality of wells 14 (Col. 3, line 50).
“each of the plurality of vessels having a bottom surface having light transmittance and into which a component is attached,”:  Stevens et al. disclose the culture vessel 15 has a plurality of vessels (wells 14, Col. 3, line 50, Fig. 1); a bottom portion 18 of the well (Col. 3, lines 55-56, Fig. 1).  Further, Stevens et al. disclose the device are preferably made of an optically clear plastic to facilitate viewing of the wells and cell culture inserts (Col. 3, lines 2-4).  Additionally, Stevens et al. disclose a similar component (projecting or extending tabs 60) attached and located in an 
“the component extending from an upper end of the vessel to an interior of the vessel 26so as to have an opening and having light transmittance;”:  Annotated Fig. 1 below illustrates the component (projection or extending tab 60) extending from an upper end of the vessel to an interior of the vessel so as to have an opening; moreover, Stevens et al. disclose the device are preferably made of an optically clear plastic to facilitate viewing of the wells and cell culture inserts (Col. 3, lines 2-4).

    PNG
    media_image4.png
    288
    555
    media_image4.png
    Greyscale

“and a lid having light transmittance and covering an upper surface of the microplate,”:  Stevens et al. disclose the device includes a lid which can be positioned over the upper surface (Col. 2, lines 28-29); Fig. 3 illustrates lid 70.  Further, Stevens et al. disclose the device and the removable lid are preferably made of an optically clear plastic to facilitate viewing of the wells and cell culture inserts (Col. 3, lines 1-4).

claim 7, Stevens et al. teaches the invention discussed above.  Further, Stevens et al. teaches a similar component (tab 60) having two surfaces substantially parallel to the bottom surface of the vessel (as discussed and illustrated above in annotated Fig. 1.  However, Stevens et al. does not teach the similar component (extending projection or tab 60) has one of the two surfaces being located at the same height as the upper surface of the microplate.
For claim 7, Esser et al. teaches culture insert and culture insert system where a culture insert has protrusions 118 (Para. [0084], line 2, Fig. 6) having a surface located at the same height as the upper surface of the microplate (and further illustrated in Fig. 13), which reads on the instant claim limitation of has one of the two surfaces being located at the same height as the upper surface of the microplate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Stevens et al. to include protrusions at the same height as the upper portion of the microplate as taught by Esser et al., because Esser et al. teaches the protrusions 118 function to suspend the culture insert in a vertical position (Para. [0084], lines 3-4).

Claim 8: “wherein the lid, the bottom surface of each of the plurality of vessels and the component have substantially the same optical characteristic.”:  Stevens et al. disclose the device and the removable lid are preferably made of an optically clear plastic to facilitate viewing of the wells and cell culture inserts (Col. 3, lines 1-4).

Claim 11: “wherein the microplate includes 24 or more vessels.”:  Stevens et al. disclose that the culture vessel may have one, eight, twelve, twenty-four or some other number of wells selected for the particular purpose for which the apparatus system is used (Col. 3, lines 43-46).


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 5366893-Stevens et al. and US 2012/0082600 A1-Esser et al. as applied to claim 7 above, and in further view of US 5,728,350- Kinoshita et al.
Regarding claim 9, modified Toshihiro et al. teaches the invention discussed above in claim 7.  Modified Stevens et al. teaches a plurality of vessels (wells 14) discussed above.  However, modified Stevens et al. does not teach an antibacterial agent in a freeze-dried state is accommodated.
For claim 9, Kinoshita et al. teaches an invention relating to a microplate with a plurality of wells as a reaction vessel or a culture vessel (Col. 1, lines 17-18) and Kinoshita et al. teaches a microplate prepared by pouring given amounts of the antibacterial drug into the wells thereof and drying the plate or freeze-storing thereof (Col. 1, lines 44-46), which reads on the instant claim limitation of an antibacterial agent in a freeze-dried state is accommodated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Stevens et al. and further incorporate an antibacterial drug or agent into the wells of the microplate in a freeze-dried state as taught by Kinoshita et al., because Kinoshita et al. teaches the minimum inhibitory concentration (MIC), where a microplate is used, an antibacterial drug of 

Regarding claim 10, modified Stevens et al. teaches the invention discussed above in claim 7.  Modified Stevens et al. teaches a plurality of vessels (wells 14) discussed above.  However, modified Stevens et al. does not teach an antibacterial agent in a frozen state is accommodated.
For claim 10, Kinoshita et al. teaches an invention relating to a microplate with a plurality of wells as a reaction vessel or a culture vessel (Col. 1, lines 17-18) and Kinoshita et al. teaches a microplate prepared by pouring given amounts of the antibacterial drug into the wells thereof and drying the plate or freeze-storing thereof (Col. 1, lines 44-46), which reads on the instant claim limitation of an antibacterial agent in a frozen state is accommodated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Stevens et al. and further incorporate an antibacterial drug or agent into the wells of the microplate in a frozen state as taught by Kinoshita et al., because Kinoshita et al. teaches the minimum inhibitory concentration (MIC), where a microplate is used, an antibacterial drug of varied concentrations is fed into each well, and the growth of the bacteria in each well is observed to determine the minimum inhibitory concentration (Col. 1, lines 41-43).



s 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5366893-Stevens et al. and US 2012/0082600 A1-Esser et al. as applied to claim 7 above, and in further view of US 2009/0148941 A1-Florez et al.
Regarding claim 12, modified Stevens et al. teaches the invention discussed above in claim 7.  Further, modified Stevens et al. teaches a similar component (projection or extending tab 60) which is attached to the vessel discussed above.  However, modified Stevens et al. does not teach the component is bonded and attached into the vessel.
For claim 12, Florez et al. teaches an invention relating to cell culture systems (Para. [0008], line 1); Florez et al. teaches a cell culture container with baffles 25 arranged radially along the wall of the container (Para. [0038], lines 14-15), where the baffles are separately manufactured components that are inserted into the containers (Para. [0038], lines 17-18, Fig. 2), therefore, the baffles can be bonded and attached to the container or vessel, which reads on the instant claim limitation of the component is bonded and attached into the vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Stevens et al. and further incorporate a similar component (baffle 25) to be inserted and attached into the vessel or container as taught by Florez et al., because Florez et al. teaches such baffles can help generate turbulence in media when the container is moved, e.g., in a shaker; the increased turbulence can help maintain cells and other particles in suspension in the media (Para. [0038], lines 3-6).

claim 13, modified Stevens et al. teaches the invention discussed above in claim 7.  Further, modified Stevens et al. teaches a similar component (projection or extending tab 60) which is attached to the vessel discussed above.  However, modified Stevens et al. does not teach the component is pressed and attached into the vessel.
For claim 13, Florez et al. teaches an invention relating to cell culture systems (Para. [0008], line 1); Florez et al. teaches a cell culture container with baffles 25 arranged radially along the wall of the container (Para. [0038], lines 14-15), where the baffles are separately manufactured components that are inserted into the containers (Para. [0038], lines 17-18, Fig. 2), therefore, the baffles can be pressed and attached to the container or vessel, which reads on the instant claim limitation of the component is bonded and attached into the vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Stevens et al. and further incorporate a similar component (baffle 25) to be inserted and attached into the vessel or container as taught by Florez et al., because Florez et al. teaches such baffles can help generate turbulence in media when the container is moved, e.g., in a shaker; the increased turbulence can help maintain cells and other particles in suspension in the media (Para. [0038], lines 3-6).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LENORA A ABEL/           Examiner, Art Unit 1799                                                                                                                                                                                             ./MICHAEL L HOBBS/ Primary Examiner, Art Unit 1799